The record herein contains overwhelming evidence of defendant’s guilt of the crimes of criminal sale and possession of controlled substances (i.e., Valium) in the fifth degree (see, People v Vaughn, 35 AD2d 889). Moreover, contrary to defendant’s argument, the People clearly established a legal chain of custody for the contraband which was sold to the undercover officers.
Defendant further argues that (1) the trial court failed to adequately explain to him the consequences of his waiver of a jury trial, (2) his counsel was ineffective, (3) improper hearsay evidence was admitted at the trial, and (4) the sentence imposed was excessive.
We have exámined these arguments and find them to be without merit (People v Jones, 57 AD2d 905; People v Baldi, 54 NY2d 137; Strickland v Washington, 466 US 668,104 S Ct 2052; People v Suitte, 90 AD2d 80). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.